Citation Nr: 0004533	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  97-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of bilateral bunionectomy with post-surgical 
changes, on appeal from the initial grant of service 
connection.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from February 1994 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for a nervous 
disorder and granted service connection at a 10 percent 
evaluation for bilateral bunionectomies.  


FINDINGS OF FACT

1.  The veteran's depressive disorder pre-existed service and 
did not undergo an increase in severity in service.  

2.  Residuals of a bilateral foot bunionectomy with post 
surgical changes is currently manifested by recurrent hallux 
valgus deformity of the left foot, a lack of active extension 
of the tip of the right great toe, and soft tissue swelling 
of the right foot, without any other functional limitation or 
atrophy.  


CONCLUSIONS OF LAW

1.  A pre-existing depressive disorder was not aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.306, 4.1 
(1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a bilateral foot bunionectomy with post 
surgical changes are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.7, Part 4, Diagnostic Code 
5299-5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Analysis

The veteran's entrance physical examination is negative as to 
a nervous or depressive disorder.  Service medical records 
contain a December 1994 consultation request to a military 
podiatry clinic concerning symptoms of increased prominence 
over the first metacarpal phalangeal joint of both feet.  
Podiatry examination revealed symptomatic bunions, the left 
greater than the right, which required surgical correction.  
The assessment was bilateral hallux abducto valgus.  

In April 1995, the veteran was hospitalized with complaints 
of a painful bunion ongoing in her left foot for several 
years.  Symptoms had progressively been getting worse, and 
now included aching and throbbing localized to the first 
metatarsal head.  Podiatry musculoskeletal examination of the 
left foot was positive for increased supination of the foot 
with forefoot varus and metatarsus primus varus.  There was 
positive hallux abductovalgus with a bunion at the first 
metatarsal head which was tender to palpation, but no joint 
crepitus in the first metatarsophalangeal joint.  Operative 
procedures involved a closing wedge ostectomy at the base of 
the first metatarsal and an Akin bunionectomy at the first 
metatarsophalangeal joint of the left foot.  Postoperatively, 
the veteran did well.  

An April 1996 pre-hospitalization work-up noted that the 
veteran was again scheduled for surgery on her left foot the 
following month.  She had had her left bunion corrected in 
April 1995, which was successful.  She did have a painful 
lump overlying the proximal first metatarsal, which was not 
attached to the metatarsal, the extensor tendon, or to the 
overlying skin.  The palpation of the screw heads also caused 
pain.  The May 1996 operative report indicated a nine month 
history of retained hardware in left foot, status post 
bunionectomy in 1995.  Three months prior to operation, the 
veteran had noticed small, hard nodules in the region of the 
retained hardware which caused irritation, as well as an 
increased sensitivity to cold since the surgery.  Two nodules 
were excised and two cortical screws discovered and 
extracted.  The postoperative diagnoses were retained 
hardware and subcutaneous nodules, left foot.

An August 1996 service podiatry examination noted that the 
left hallux was now straight and pain free.  Examination of 
the right foot revealed an abducted hallux which was abutting 
the second toe.  Also present was a marked bunion which was 
painful to palpation, but not on range of motion.  The hallux 
was not trackbound.  The plantar surface of the foot revealed 
a heavy hyperkeratosis plantar to the second metatarsal 
phalangeal joint.  Following evaluation of x-ray studies, the 
examiner stated that the veteran's right foot would respond 
best to a closing wedge osteotomy of the first metatarsal 
with Akin bunionectomy and a sliding second metatarsal.

Military records reveal that during July and August 1996 the 
veteran participated in a stress management education and 
training group seminar.

Later in August 1996, she was hospitalized for five days for 
indications of suicidal ideation, reporting that she had had 
previous problems of suicidal ideation as a teenager four 
years previously.  Currently, she had dysphoria precipitated 
by feelings of abandonment and loneliness because she had 
been unable to join her boyfriend in Puerto Rico.  Past 
psychiatric history disclosed psychiatric treatment at the 
age of seventeen after being attacked, followed by weekly 
therapy for two months.  She had also seen a military 
physician a few months before this hospitalization and had 
attended stress management class.  In October 1995, she had 
seen a doctor at sick call and was put on antidepressants.  
Mental status examination revealed that she was well dressed, 
well groomed, and maintained good eye contact.  Although she 
complained of feeling dysphoric, this was found to be 
incongruent with her affect, as she laughed and joked 
throughout the examination.  She was well oriented to person, 
place, and time.  Memory and concentration were good.  She 
denied current suicidal or homicidal ideation and did not 
exhibit psychosis.  It was noted that she had been admitted 
to a hospital ward for safety and for stabilization and for 
the purpose of working on her oppressive [sic] feelings, 
learning to deal better with her relationship and loneliness 
issues, and increasing her coping skill and sense of self 
control.  She was restarted on Prozac and progressed well 
during the course of hospitalization.  On discharge, her 
affect was bright, her mood was good, and her thoughts were 
organized without any evidence of suicidal ideation or 
psychosis.  She demonstrated good eye contact and was 
optimistic about the future.  The Axis I diagnosis was 
depressive disorder, not otherwise specified; the Axis II 
diagnosis was borderline personality disorder.  Because of 
her ongoing problems with separation, loneliness, and affect 
tolerance, the examiner recommended to her unit that they 
pursue chapter proceedings, in the belief that her 
personality disorder would be likely to cause difficulties 
for her on an ongoing basis, especially in times of stress, 
making her deployability and dependability problematic for 
her future in military service.  

Post service in November and December 1996, veteran was 
counseled at a VA outpatient psychiatric clinic in Puerto 
Rico.  On her initial visit in early November 1996, she 
complained of feeling tense, anxious, restless, and sometimes 
having a sleeping problem.  She was seen by a doctor, who 
said that the veteran was unable to connect her current life 
circumstances to her mood state and that she requested long-
term follow-up for better self understanding.  She reported 
having been hospitalized twice during service for depression 
and being unable to perform at work.  She reported conflicts 
with peers at work.  On mental status evaluation, she was 
casually dressed, verbal, and outspoken.  She presented a 
neutral mood and full range of affect.  There were no 
psychotic symptoms.  She presented with good judgment and 
fair insight.

A psychology consultation report in December 1996 indicated 
that she appeared uptight and guarded, with moderate 
difficulty in focusing on central ideas, as she tended to go 
into details about the pressures and stressful situations 
experienced while on active duty.  She was currently living 
with her boy friend.  During the interview, she frequently 
sought reassurance, approval, and acceptance and also asked 
for direct advice, diagnosis, and prognosis.  Although there 
was no evidence of a thought disorder, she did exhibit a 
tendency to derail her thoughts from central topics without 
awareness of process and to ruminate obsessively into small 
and intricate details.  She evidenced a sense of uncertainty 
and a need for acceptance of structure and conveyed a general 
feeling of uneasiness, insecurity, and restlessness.  Her 
mood was mildly depressed.  Although her judgment was fair, 
her insight was poor.  

The veteran underwent a VA podiatry examination in January 
1997.  She complained, essentially, that if she stood for 20 
or 30 minutes she developed pain in the bunions and the balls 
of both feet.  On physical examination, she was able to 
stand, squat, do supination, pronation, and rise on toes and 
heels with both feet without problems.  Examination of the 
left foot revealed a recurrent hallux valgus deformity.  
There was adequate function and a normal gait cycle with both 
feet.  On the left bunion there was a well-healed scar, which 
was not tender to palpation.  On the right foot, there was a 
well-healed bunionectomy scar with keloid tissue not tender 
to palpation. She lacked active extension of the tip of the 
right great toe.  Muscle strength of both great toes, ankle 
dorsiflexors, and extensor hallucis longus was normal.  All 
muscles of both ankles had normal muscle strength.  The 
diagnosis was residuals of bilateral foot bunionectomy with 
post-surgical changes and wiring of previous fracture with 
soft tissue swelling of the right foot by x-ray.

A VA psychiatric examination report in January 1997 stated 
that the veteran had apparently not worked since she was in 
the service.  She reportedly had had two hospitalizations 
during service, one in 1995 for a period of 5 days and the 
other in October 1996 for 4 to 5 days.  She admitted having a 
personality disorder.  As to subjective complaints, she went 
into a detailed history of depression caused by feelings of 
pressure and difficulty in dealing with people.  She reported 
that she was taking Prozac and was in Puerto Rico to be with 
her fiancé.  She was apparently not following any organized 
psychiatric treatment.  Objective findings indicated that she 
was dressed casually, looked clean and wore no makeup.  She 
was alert, in contact, cooperative, and expressed herself 
freely.  Thought content was relevant, coherent, and well 
organized, with no thought disorder or perceptive disorder.  
Memories were preserved and retention, recall, intellect, and 
sensorium were all clear.  Although there was also a 
depressive component, no suicidal ruminations were detected.  
Her judgment was preserved.  The Axis I diagnosis was 
depressive disorder, not otherwise specified, mild and in 
partial remission.  The Axis II diagnosis was personality 
disorder, by history.  The Axis V, Global Assessment of 
Functioning (GAF) was 75.  

In October 1997, the veteran testified at a hearing before an 
RO hearing officer.  She stated that she really had wanted to 
remain in military service.  As to any psychiatric problems 
before service, she said that she had talked to a psychiatric 
counselor once or twice about an incident that had occurred 
when she was sixteen or seventeen.  After this episode, she 
had had no subsequent problems.  She claimed to have done 
well in active military service for about a year and a half, 
but then started feeling depressed because of the way she had 
been treated at work.  She reported having been hospitalized 
twice, but only became worse.  Following discharge from 
service, she had gone to Puerto Rico, where she had been 
getting psychiatric treatment at VA once a month.  As to 
residuals of bilateral foot bunionectomy, she maintained that 
the surgery had not worked and that the condition had gone 
back to the way it was before surgery.  Although she had no 
pain, her toes were numb and she was unable to feel them.  
She was under the impression that a doctor in San Juan felt 
that she would have to undergo surgery again.  

In November 1997, the veteran was afforded another 
psychiatric examination by a different examiner.  She had 
been unemployed since military service, lived with her 
fiancé, and was studying at the Interamerical University in 
San German.  She complained that her emotional problems in 
the military had been caused by discrimination by men in her 
office, as she had been doing an excellent job working for 
all of them while they were having fun.  She believed that 
she should thus be compensated for the mistreatment from her 
fellow workers and supervisor.  She added that she was always 
blamed because of her attitude and for everything that 
happened and that she could no longer trust anyone, had poor 
self esteem, spent all day at home, had no friends, and had 
gained 50 pounds since her depression began.  Objective 
examination revealed that the veteran was clean, adequately 
dressed and groomed, and alert and oriented.  Her mood was 
somewhat depressed and her affect labile.  She varied from 
laughter to almost tears while relating her complaints.  
Attention, concentration, and memory were fair.  She demanded 
attention.  Her speech was clear and coherent, but 
circumstantial at times.  She was not suicidal, homicidal, or 
hallucinating.  Insight and judgment were fair, and she 
exhibited good impulse control.  The Axis I diagnosis was 
depressive disorder, not otherwise specified.  The Axis II 
diagnosis was borderline personality disorder.  The Axis V 
GAF was currently 75.  This examiner opined that, based on 
the current evaluation, history, and military records, he 
considered the above diagnoses, given while in the service, 
as correct.  He also believed that the veteran's most 
disabling condition was her characterological disorder.  


II.  Legal Analysis

A.  Service Connection for a Depressive Disorder

The veteran's claim for service connection for a depressive 
disorder is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107.  The Board is also satisfied 
that all relevant and available facts have been properly 
developed.  VA has accomplished its duty to assist by 
acquiring military and VA medical records, providing a recent 
medical examination, and granting the opportunity of a 
personal hearing before a Member of the Board.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  A presumption of aggravation 
applies when a preexisting injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).  

The veteran's diagnoses include two components:  a 
personality disorder and a depressive disorder.  Considering 
first the personality disorder component, VA regulations 
provide that there are medical principles so universally 
recognized as to constitute fact, and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions, the conclusion must be 
that they preexisted service.  Specifically, in the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  38 C.F.R. 
§ 3.303(c) (1999).  Personality disorders as such are not 
diseases or injuries within the meaning of applicable 
legislation and, hence, may not be service connected.  Id.  

Under 38 U.S.C.A. § 1111 (West 1991), where a defect has not 
been noted at the time of examination for entry into service, 
a veteran is afforded a presumption of sound condition upon 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence (obvious or manifest) that a 
disability existed prior to service and was not aggravated by 
such service.  38 C.F.R. § 3.304(b); Monroe v. Brown, 4 Vet. 
App. 513, 515 (1993).  As the veteran's service medical 
records show, a nervous or depressive disorder was not 
detected during her enlistment examination.  She is thus 
entitled to the presumption of soundness.  

Military records reveal a history of preexisting suicidal 
ideation and psychiatric treatment as a teenager.  This 
evidence alone is not conclusive, however, as it has not been 
corroborated by contemporaneous medical evidence.  What is 
more persuasive is that the August 1996 service 
hospitalization report indicated that the veteran was 
hospitalized to ensure her safety and stabilization and to 
assist her in dealing with emotional issues by increasing her 
coping skill and self control.  Not only was she shown to 
have no objective symptoms of a depressive disorder, but, 
despite a diagnosis of depressive disorder, the military 
examiner recommended separation from service only because of 
the personality disorder.  He stated that this prevented her 
from dealing well with stressful situations, inferring that a 
depressive disorder was a transient reaction to psychosocial 
stress which might recur periodically during military life.  

Post-service examination in November 1997 also resulted in 
diagnoses of depressive disorder and personality disorder.  
The VA examiner stated, however, that the personality 
disorder was the more disabling.  Moreover, both VA examiners 
estimated the veteran's Global Assessment of Functioning 
(GAF) as 75 under DSM IV.  This assessment notes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social and occupational functioning.  Since the 
veteran's pre-existing personality disorder has prevented her 
from developing coping mechanisms with which to deal 
effectively with such stressors, the tendency to develop a 
depressive component also pre-existed service.  Accordingly, 
the presumption of soundness has been rebutted by clear and 
convincing evidence.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).  Thus, 
in deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been a measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

An Army psychiatric report in August 1996 stated that the 
veteran's hospitalization had been to ensure her safety and 
stabilization, and to assist her in dealing with her 
emotional issues and in increasing her coping skill and self 
control.  Initially, upon admission, she showed no objective 
symptoms of a neuropsychiatric disability.  She was found to 
be well oriented, possessed good memory and concentration, 
denied current suicidal or homicidal ideation, and even 
laughed and joked throughout the examination.  Although she 
had complained about dysphoria, she revealed no overt 
evidence of this during the hospital course.  It is 
significant, as well, that separation from service was 
recommended solely on the basis of her personality disorder, 
without reference to a depressive mood.  The lack of the 
characteristic symptomatology of a depressive disorder thus 
clearly shows that there had been no measurable worsening of 
a preexisting depressive disorder during service.  

Post-service examination in January 1997 indicated that the 
depressive disorder was mild and in partial remission.  The 
examiner in November 1997 noted symptoms of depressed mood, 
labile affect, somewhat circumstantial speech, and a demand 
for attention, but no symptoms representative of a more 
serious problem.  

Having most thoroughly reviewed the evidence, the most that 
can be said of the status of a pre-existing tendency to an 
underlying emotional instability during service is that 
symptoms of a depressive disorder were transient and flared 
up due to the veteran's perception of unfair treatment.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Temporary 
occurrences not resulting in overall worsening of a veteran's 
condition during service are insufficient to be considered 
aggravation in service.  Because there is no evidence that 
this veteran's depressive disorder underwent an increase in 
severity during service, the Board finds that she is not 
entitled to the presumption of aggravation.  Id.  While there 
was transient reactivation of symptoms due to a stressful 
situation, the underlying condition itself did not worsen.  
Moreover, the evidence does not show an increase in 
disability such as to cause a resulting impairment in earning 
capacity.  38 C.F.R. § 4.1 (1999).  

In summary, the Board finds that regulations do not permit 
the granting of service connection for a personality 
disorder, that the presumption of soundness in terms of a 
depressive disorder has been rebutted by clear and convincing 
evidence, and that the preponderance of the evidence is 
against her claim for service connection for a depressive 
disorder.  The claim must therefore be denied.  

Although the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107, it finds that, since the 
record does not provide an approximate balance of positive 
and negative evidence on the merits, there is no reasonable 
basis for granting service connection as to this issue.

B.  Increased Rating for Residuals Bilateral Bunionectomy

The veteran has presented a well-grounded claim for an higher 
disability evaluation for residuals of a bilateral foot 
bunionectomy with post-surgical changes within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The VA has met its duty to assist by obtaining the 
veteran's military records, affording her a recent VA 
podiatry examination, and according her a hearing before the 
RO.  Sufficient evidence is of record for an equitable 
disposition of this appeal, and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

The veteran filed her initial claim in November 1996.  She 
underwent a VA podiatry examination in January 1997.  In 
March 1997, the RO granted her service connection for 
residuals of a bilateral foot bunionectomy with post-surgical 
changes with an evaluation of 10 percent, effective from 
October 26, 1996, the day following her separation from 
service.  In July 1997, the veteran submitted a notice of 
disagreement and in October 1997 her substantive appeal.  

This claim involves the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration, with the rating 
higher or lower for segments of the time under review on 
appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran has been evaluated at 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5284 for residuals of a 
bilateral foot bunionectomy with post-surgical changes.  
Since this condition does not have a specific diagnostic 
code, this disorder is rated as analogous to other foot 
injuries under Diagnostic Code 5284, which provides that a 
severe foot injury is evaluated at 30 percent, a moderately-
severe injury at 20 percent, and a moderate injury at 10 
percent.  

The medical evidence does not show symptomatology of a 
moderately severe disorder.  The veteran's functional 
complaints are few.  She has stated that she develops pain in 
the bunions and the balls of both feet after standing for 
more than 20 or 30 minutes.  She contended at her personal 
hearing that her toes were numb and had lost sensation and 
that the surgery had not worked, as the condition had gone 
back to its original state.  There was no medical evidence of 
impairment of function or gait cycle.  There was no 
tenderness on palpation.  Examination did reveal, however, 
that the hallux valgus deformity of the left foot had 
recurred; there was a lack of active extension of the tip of 
the right great toe; and soft tissue swelling of the right 
foot had been shown by x-ray.  On the other hand, the 
evidence did not show evidence of additional or more severe 
symptoms such as tenderness, callus formation, or 
degenerative changes, and there was no functional limitation 
or muscle atrophy.  Without functional limitation 
attributable to the bunionectomies, the ten percent 
evaluation would appear to more than adequately compensate 
for the subjective complaints of numbness.  Therefore, the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 10 percent under this 
diagnostic code.  

In comparing the veteran's symptomatology to other similar 
diagnostic codes, it is clear that her overall level of 
disability is no more than moderate.  Under Diagnostic Code 
5171, amputation of the great toe without metatarsal 
involvement warrants a 10 percent rating.  Under Diagnostic 
Code 5280 for unilateral hallux valgus, the only disability 
rating is 10 percent, whether the condition is severe and 
equivalent to amputation of the great toe or whether it has 
been operated on with resection of the metatarsal head.  
Under Diagnostic Code 5281, unilateral severe hallux rigidus 
is rated as severe hallux valgus, also at an evaluation of 10 
percent.  Therefore, although the criteria under Diagnostic 
Code 5284 are less defined, when comparing the veteran's 
symptomatology to other similar diagnostic codes, the Board 
finds that her overall level of disability is no more than 
moderate.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a rating in excess of 10 
percent for the veteran's service-connected residuals of 
bilateral bunionectomy at any time since the initial grant of 
service connection.  The preponderance of the evidence being 
against this claim, the benefit of the doubt rule is not for 
application.  



ORDER

Service connection for a depressive disorder is denied.  

An evaluation in excess of 10 percent for residuals of a 
bilateral foot bunionectomy with post-surgical changes is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

